Citation Nr: 1603325	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  11-05 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left hand disorder, to include extensive cicatrix of skin with progressive binding of tendons and beryllium granuloma of the left hand.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel
INTRODUCTION

The Veteran served on active duty from August 1956 to June 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran and his daughter presented testimony before the undersigned Veterans Law Judge in November 2015 at a hearing held at the RO.  A copy of the transcript of this hearing has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Veteran seeks service connection for a left hand disorder.  In this regard, he claims that, while he had an injury to his left hand prior to service, he had no difficulty with it at the time of his entrance to service, but reinjured the hand during kitchen duty when he suffered a cut and exposure to detergent, resulting in an infection.  He was ultimately medically discharged as the result of such disorder.  Therefore, he contends that his left hand disorder was caused or aggravated by service and, consequently, service connection is warranted.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §1111.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted. 38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. 
§ 3.304(b)(1).

In this case, the Veteran's August 1956 Report of Medical Examination at enlistment reflected a notation of a two inch scar on the Veteran's left hand; however, examination revealed normal upper extremities.  As such, the Veteran is presumed to have been in sound condition upon entrance into active duty with respect to any left hand disorder. 

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322. 

A January 1957 service treatment record shows that the Veteran reported that he had a throbbing sensation in his left hand.  He reported that he injured his hand two and a half years prior on a fluorescent bulb.  The examiner noted that he had a multinodular mass underlying the scars on the dorsum of his left hand.  He was unable to fully extend his left fifth finger.  A May 1957 service treatment record reflected the Veteran's reports of an increase in the lumps in the dorsum of the left hand, and weakness in his left hand that had progressed over the eight months he had been in the service.  A May 1957 report of a Medical Board Proceeding reflected a diagnosis of an extensive cicatrix of the skin on the dorsum of the left hand, with progressive binding down of tendons due to retained beryllium in the soft tissue, or beryllium granuloma.  The Veteran had "massive scar and swelling on back of left hand."  It was noted that this condition existed prior to entrance on active duty, and that it had not been permanently aggravated by military service.  The recommendation was to discharge the Veteran as his left hand disorder was found to be disqualifying for active duty.  On his discharge Report of Medical History, the Veteran reported that his hand had been cut in 1952 or 1953, and that, approximately eight months prior, had started to swell.

The Veteran contends that, while on active duty, his preexisting left hand laceration opened up and became infected.  He indicated that he became unable to grasp the ropes used when parachuting.  At his hearing, the Veteran testified that he had ongoing difficulties with his left hand since service.  Post-service medical records reflect repeated surgeries on the Veteran's left hand.  Additionally, in a November 2015 letter, the Veteran's orthopedic surgeon, Dr. Song, indicated that he had treated him since January 2008 and provided a brief history of treatment.  Dr. Song noted that the Veteran report that he sustained an injury to the left hand during his adolescence and the wound was reopened and injured during his military service while performing kitchen duty.  He further indicated that the Veteran had chronic aggressive unusual tenosynovitis of unknown etiology that was possibly related to his previous injury to the left hand.  However, Dr. Song did not offer an opinion as to whether the Veteran's left hand disorder was caused or aggravated by his military service.    

Furthermore, to date, no VA examination has been conducted in conjunction with the Veteran's service connection claim.  Based on the foregoing, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his left hand disorder.

Finally, while on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare providers who have treated him for his claimed left hand left hand disorder, and an attempt should be made to obtain these records.  In this regard, the Veteran testified to receiving treatment soon after his discharge from service from Ohio State University, to include from Dr. Janz, as well as additional treatment from Dr. Song, St. Anthony's, and a wound care specialist.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran an opportunity to identify any healthcare provider who treated him for his left hand disorder since service, to include any outstanding records from Ohio State University, to include from Dr. Janz, Dr. Song, St. Anthony's, and a wound care specialist.  After obtaining any necessary authorization from the Veteran, obtain all identified records.
 
For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.
 
For federal records, after securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).
 
2.  After obtaining any outstanding treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of his left hand disorder.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.
 
The examiner should provide an opinion as to the following:
 
(A)  The examiner should identify all current disorders of the left hand.

(B)  For each diagnosed left hand disorder, the examiner should offer an opinion as to whether such disorder clearly and unmistakably pre-existed service.  

(i)  If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, including the Veteran's self-described in-service injury during kitchen duty.  
 
The examiner must provide reasons for each opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the claim should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




